DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.

Status of the Claims
	Claims 8 and 32 have been amended.  Claims 30-31 have been cancelled.  No claims are newly added.  Accordingly, claims 1-29 and 32 remain pending in the application.  Claims 1-7, 9, 11-17, 19, 20 and 24-26 stand withdrawn from further consideration, without traverse.  Claims 8, 10, 18, 21-23, 27-29 and 32 are currently under examination.
	It is noted that claims 24-26 are accompanied by the incorrect status identifier.  Applicant is reminded to include the correct status identifiers of each claim per MPEP 714(II)(C).

Withdrawn Rejections
	Applicant’s amendment renders the rejection under 35 USC 103 over Thommen and Shoji moot.  Specifically, the references are silent to an iron excipient.  Thus, said rejection has been withdrawn.

	Applicant’s amendment renders the rejection under 35 USC 103 over Thommen, Shoji and McKay moot.  Specifically, the references are silent to an iron excipient.  Thus, said rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10, 18, 21-23, 27-29 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application". 
There is no explicit or implicit teaching in the specification for a) a collagen component or b) an iron excipient in an amount of 1% to 12% (instant claim 8); the subject matter was not properly described as filed. The specification discusses collagen including collagen fragments at [93]-[96], however the instant specification is completely silent to “collagen components” which broadly includes the amino acids that make up collagen, e.g., proline, glycine ad hydroxyproline. Accordingly, the instant disclosure does not support the full scope of the phrase “a collagen component”.  The specification also discusses specific amounts of specific iron excipients such as 1-7% of iron (III) chloride, 5-10% iron (III) citrate, 1-5% iron (III) oxide, 5-10% iron (III) phosphate, 5-15% iron (III) sulfate, etc. ([156]-[161]), however the instant specification is completely silent to a generic range of 1-12% for all iron excipients.  Accordingly, the instant disclosure does not support the full scope of the limitation, “1% to 12% by weight of the iron excipient”.  Applicant is invited to identify the portion of the specification that teaches said limitation, as the examiner has not been able to locate the applicable disclosure. The claims within this rejection are examined as written by the applicant; at this time new matter must be considered as part of the claimed subject matter. 
Dependent claims 10, 18, 21-23, 27-29 and 32 do not remedy the new matter issues and as such said dependent claims suffer from the same deficiencies.
	MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)." MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. MPEP 2163.06 further notes "When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure". 
This is a new matter rejection. Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 10, 18, 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Thommen Medical (Ceros® TCP Granules and Putty Product Brochure, 2009, hereafter as “Thommen”) in view of Shoji (US 2012/0031305 A1, Feb. 9, 2012, hereafter as “Shoji”) and Bezwada et al. (US 2014/0213688 A1, Jul. 13, 2014, hereafter as “Bezwada”).
	The instant claims are drawn to a method of repairing a bone defect in a patient in need thereof comprising applying a bone graft composition to the bone defect, wherein the bone graft composition comprises a calcium phosphate putty, an acidifying agent, a collagen component, an iron excipient, and at least one of the following: a hardening agent, an agent that controls the rate of curing and a diluent solution, wherein the bone graft composition comprises 1% to 12% by weight of the iron excipient,
	wherein the bone defect is caused by a human disease or condition, and wherein the bone graft composition does not contain an active agent for treating the human disease or condition,	wherein the human disease or condition is a bone void or defect that is not intrinsic to the stability of a bone structure, wherein the bone void or defect is created by surgery or traumatic injury, wherein the bone graft composition fills the bone void or defect. 
	Thommen teaches Ceros® TCP is a bone graft substitute made of beta-tricalcium phosphate for use as a “bone void filler in no-load bearing regions requiring cancellous rather than cortical bone material” (i.e., not intrinsic to the stability of a bone structure; instant claim 18) and “includes the filling of bone defects and reconstitution of resected or damaged bone areas” (i.e., repairing a bone defect and applying the composition to the bone defect of instant claim 8 and the bone graft compositions fills the bone void or defect of instant claim 18; page 2). Thommen teaches said Ceros® TCP is effective as a bone graft substitute in trauma and oral surgery (instant claim 18; page 2).  Thommen further teaches that the Ceros® TCP Putty is composed of the beta-tricalcium phosphate in a hydrogel made of fermented sodium hyaluronate carrier and that the Ceros® TCP Putty dry powder can be mixed with Ringer solution, autogenous blood or its derivatives, bone marrow aspirate or antibiotic solutions (i.e., a diluent solution; instant claims 8 and 32; page 6).  It is noted that there is no requirement that an active agent is present in the Ceros® TCP Putty (instant claim 10).
	Thommen does not disclose a particular embodiment combining the Ceros® TCP Putty dry powder with a diluent solution that does not contain an active agent (instant claim 8).
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to select a diluent solution without an active agent from the finite number of identified, predictable solutions, advanced by Thommen with a reasonable expectation of success.  A skilled artisan would have further been motivated to do so because Thommen teaches that selection of the particular diluent provides an individualized patient solution that allows the practitioner to customize the putty with the desired characteristics (page 6).  Accordingly, in light of the teachings of Thommen, a skilled artisan would have reasonably expected that filling a bone defect with a bone graft substitute comprising a calcium phosphate putty and a diluent without an active agent would have effectively repaired a non-load bearing bone defect caused by trauma.
	Thommen is also silent to an acidifying agent such as ascorbic acid, a collagen component as well as a hardening agent (instant claims 8, 27 and 28).
	Shoji teaches a calcium phosphate composition comprising calcium phosphate powder and a powdery apatite/collagen composite (a collagen component) for filling bone defects/cavities (abstract/ [0090]).  Shoji further teaches the inclusion of a powdery foaming agent comprising carbonate or hydrogen carbonate (e.g., sodium carbonate, magnesium carbonate, calcium carbonate) and a solid organic acid or its salt such as ascorbic acid ([0013] and [0015]).  Shoji teaches that said foaming agent components react and generate carbon dioxide gas which results in a porous a calcium phosphate composition that allows for cells and proteins to enter the porous composition once implanted and provide rapid bone regeneration ([0057], [0076], [0078], [0089] and [0090]).  It is noted that sodium carbonate, magnesium carbonate and calcium carbonate are exemplified hardening agents in the instant specification ([14]).  Shoji also teaches that the powdery apatite/collagen composite is effective in providing a bone defect composition that is capable of being absorbed and substituted with autogenous bone ([0005]). 
	Both references are drawn to calcium phosphate-based compositions for the repair of bone defects/voids, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an acidifying agent such as ascorbic acid, a collagen component and a carbonate (i.e., hardening agent) as suggested by Shoji into the composition of Thommen with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Shoji teaches the inclusion of a foaming composition comprising said acidifying agent and carbonate effectively creates pores in the bone repair composition which allows for cells and proteins to enter the porous composition once implanted and provide rapid bone regeneration.  Given the teachings of the prior art, one of ordinary skill in the art would have reasonably expected the composition of Thommen to further contain pores.  It would have also been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a collagen component such as the powdery apatite/collagen composite of Shoji into the invention of Thommen with a reasonable expectation of success because Shoji teaches that that the powdery apatite/collagen composite is effective in providing a bone defect composition that is capable of being absorbed and substituted with autogenous bone.  A skilled artisan would have reasonably expected the composition of Thommen to further have the capability of being effectively absorbed and substituted with autogenous bone.
	Thommen is further silent to an agent that controls the rate of curing (instant claims 8 and 29).
	Shoji further teaches the inclusion of a hardening accelerator such as sodium phosphate ([0017]).  It is noted that sodium phosphates are exemplified agents that control the rate of curing in the instant specification ([79]).
	The references are drawn to calcium phosphate-based compositions for the repair of bone defects/voids, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an agent that controls the rate of curing into the invention of Thommen as suggested by Shoji with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Shoji teaches that the inclusion of said agent is suitable for calcium phosphate-based compositions for the purpose of filling bone voids/defects (MPEP 2144.07).  One of ordinary skill in the art would have reasonably expected a bone repair composition further comprising a hardening accelerator such as sodium phosphate.
Thommen and Shoji are silent to an iron excipient in amount of 1-12% (instant claim 8).
	Bezwada teaches absorbable bone putty cement compositions for the repair or reconstruction of bone (abstract).  Bezwada teaches the inclusion of osteoconductive additives including a carbonate such as iron carbonate ([0136]).  Bezwada further teaches that said osteoconductive additives can be included in amount of about 0.01% to about 80% such as 5% to 10% ([0137]).  Bezwada also teaches the inclusion of calcium phosphates ([0136]).
	The references are drawn to mineral-based compositions for the repair of bone defects/voids, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an iron excipient such as iron carbonate into the invention Thommen/Shoji as suggested by Bezwada with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Bezwada teaches that the inclusion of said iron carbonate is suitable for implantable bone repair compositions (MPEP 2144.07) and because it imparts osteoconductive properties.  It would have also been obvious to select the particular osteoconductive additive, iron carbonate, with a reasonable expectation of success because Shoji teaches a finite number of identified osteoconductive additives with a predictable outcome of imparting osteoconductive properties on a bone defect composition.  One of ordinary skill in the art would have reasonably expected a bone repair composition further comprising an iron excipient having osteoconductive properties.
	It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of iron carbonate by way of routine optimization with a reasonable expectation of success.  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  As discussed above, Bezwada teaches percentages that encompass and lie inside the claimed ranges.  A skilled artisan would have been motivated to optimize the range taught by Bezwada because it is “the normal desire of scientists or artisans to improve upon what is already generally known” and “determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (MPEP 2144.05(II)(A)). 
	Thus, the combined teachings of Thommen, Shoji and Bezwada render the instant claims prima facie obvious.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Thommen Medical (Ceros® TCP Granules and Putty Product Brochure, 2009, hereafter as “Thommen”) in view of Shoji (US 2012/0031305 A1, Feb. 9, 2012, hereafter as “Shoji”) and Bezwada et al. (US 2014/0213688 A1, Jul. 13, 2014, hereafter as “Bezwada”), as applied to claim 8 above, and further in view of McKay et al. (US 2014/0341964 A1, Nov. 20, 2014, hereafter as “McKay”).
	The claimed invention is described above.
	Thommen, Shoji and Bezwada teach the elements discussed above.
Thommen, Shoji and Bezwada are silent to biphasic calcium phosphate particles (instant claim 21), wherein the biphasic calcium particles comprise hydroxyapatite and tricalcium phosphate (instant claim 22), and wherein the biphasic calcium phosphate particles comprise about 20-60% hydroxyapatite and about 40-80% tricalcium phosphate (instant claim 23).
	McKay teaches an implantable osteogenic putty comprising mineral particles and collagen for the purpose of treating bone voids (abstract; [0005]-[0006]).  McKay teaches that the mineral particles can be selected from bone particles, Bioglass®, tricalcium phosphate, biphasic calcium phosphate, hydroxyapatite, coralline hydroxyapatite, and biocompatible ceramics ([0025]).  McKay teaches that biphasic calcium phosphate is preferred and that the biphasic calcium phosphate is composed of tricalcium phosphate to hydroxyapatite in a ratio of about 50:50 to about 95:5, more preferably about 70:30 to about 95:5 and even more preferably about 80:20 to about 90:10 ([0025]).
	Thommen, Shoji and McKay are drawn to mineral-based paste/putty compositions for the repair of bone defects/voids, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the tricalcium phosphate mineral component of Thommen with the biphasic calcium phosphate mineral component composed of tricalcium phosphate to hydroxyapatite of McKay with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because McKay effectively teaches said mineral components are functional equivalents known for the same purpose (MPEP 2144.06). 
	It would have further been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of tricalcium phosphate to hydroxyapatite by way of routine optimization with a reasonable expectation of success.  MPEP 2144.05(I) states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  MPEP 2144.05(II)(A) also states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical... [W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  As discussed above, McKay teaches ratio ranges that significantly overlap with the claimed ranges.  A skilled artisan would have been motivated to optimize the ranges taught by McKay because it is “the normal desire of scientists or artisans to improve upon what is already generally known” and “determine where in a disclosed set of percentage ranges is the optimum combination of percentages” (MPEP 2144.05(II)(A)). 
	Thus, the combined teachings of Thommen, Shoji, McKay and Bezwada render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 2/16/2022 regarding the previously presented 103 rejections based on Thommen, Shoji, McKay and/or Bezwada have been fully considered but they are not persuasive. 
	Applicant argues that Bezwada teaches the use of ferrous sulfate only in the context of a hemostatic agent and is one of many options to choose from.  Remarks, page 7.
	In response, it is respectfully submitted that the claim has been amended to include an iron excipient in an amount of 1-12%.  Bezwada is silent to an amount of ferrous sulfate.  Thus, the rejection has been modified such that ferrous sulfate has been removed from the rejection.
	Applicant argues that Bezwada iron carbonate is one of many possible options for including a carbonate and Bezwada provides no reason or guidance for selecting iron carbonate over the many disclosed carbonates.  Applicant also argues that Bezwada does not teach an iron excipient in an amount of 1-12%.   Remarks, pages 7-8. 
In response, it is respectfully submitted that Bezwada teaches the inclusion of osteoconductive additives including a carbonate such as iron carbonate ([0136]).  It is noted that Bezwada teaches a finite number of osteoconductive additives to select from.  Bezwada further teaches that said osteoconductive additives can be included in amount of about 0.01% to about 80% such as 5% to 10% ([0137]).  Bezwada provides the requisite teachings to render the newly added limitation prima facie obvious.  See the modified rejection above for further details.
Applicant further argues that the presently claimed invention is based on the surprising discovery that an iron excipient can improve the osteoconductive properties of bone graft material for use in repairing bone defects and asserts that the prior art does not suggest said improvement.  Remarks, page 8.
In response, it is respectfully submitted that Shoji explicitly teaches iron carbonate as an osteoconductive additive.  Thus, contrary to Applicant’s assertion, the prior art teaches that an iron excipient such as iron carbonate possesses said osteoconductive property.  MPEP 716.02(c) states, “Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof”.  In light of the teachings of Shoji, the evidence provided is not sufficient to rebut the evidence of obviousness. 
Applicant also argues that the FDA has awarded the presently claimed invention with "Breakthrough Therapy Designation" and asserts that the claimed invention, according to the FDA, is a substantial improvement over the prior art.  Applicant further notes that the Federal Circuit has directed that the USPTO must consider evidence of secondary considerations in the analysis of obviousness, including decisions made by FDA that demonstrate that a claimed invention has achieved success over the available treatments in the market and cites Knoll v. Teva, 367 F.3d 1381, 1385. Remarks, page 9.
In response, it is respectfully submitted that the FDA and the PTO have different standards. The FDA is concerned with safety and efficacy whereas the PTO is concerned with novel and nonobviousness. Thus, the FDA award does not bear any weight in the PTO's consideration of the patentability of the instant application.  Applicant cites Knoll v. Teva, 367 F.3d 1381, 1385 which states, 
To further demonstrate the unexpected activity of the claimed combination, Knoll submitted additional data directed to similar showings of efficacy. Three of the later studies submitted to the district court concerned the synergistic interaction of hydrocodone and ibuprofen when administered together for pain relief. The fourth study reported enhanced muscle repair after exercise following administration of the combination of hydrocodone and ibuprofen, an aspect not unrelated to pain relief. Evidence developed after the patent grant is not excluded from consideration, for understanding of the full range of an invention is not always achieved at the time of filing the patent application. It is not improper to obtain additional support consistent with the patented invention, to respond to litigation attacks on validity. There is no requirement that an invention’s properties and advantages were fully known before the patent application was filed, or that the patent application contains all of the work done in studying the invention, in order for that work to be introduced into evidence in response to litigation attack. Nor is it improper to conduct additional experiments and provide later-obtained data in support of patent validity.

Knoll also argues that the district court erred in refusing to consider evidence of the failure of others to develop an opioid-NSAID combination, including abandonment of certain FDA registration applications. The so-called “objective” criteria must always be considered, Graham v. John Deere Co., 383 U.S. 1, 17-18, 86 S.Ct. 684, 15 L.Ed.2d 545 (1966), and given whatever weight is warranted by the evidence presented. See Pro-Mold & Tool Co. v. Great Lakes Plastics, Inc., 75 F.3d 1568, 1572 (Fed.Cir.1996) (considering failure of others to find a solution to the problem); Transmatic, Inc. v. Gulton Indus., Inc., 53 F.3d 1270, 1275 (Fed.Cir.1995) (considering failure of others to make the invention). The proffered objective evidence was the failure of two pharmaceutical companies to obtain FDA approval for codeine-naproxen sodium and codeine-ibuprofen combinations. The district court did not ignore this evidence, but pointed to several other opioid-NSAID compositions available on the market, and concluded that Knoll’s evidence was insufficient for a finding of failure by others. The district court erred by failing to view the evidence in an appropriate light, namely, in a light most favorable to Knoll. At a minimum, the conflicting evidence reinforces the patentee’s argument that the activity observed for the patented combination is not routinely present for all opioid-NSAID combinations.

It is respectfully submitted that the fact pattern in the cited case is not similar to the fact pattern of the instant application.  Even assuming arguendo, MPEP 716.01(d) states, 
When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997) (showing of unexpected results and commercial success of claimed ibuprofen and pseudoephedrine combination in single tablet form, while supported by substantial evidence, held not to overcome strong prima facie case of obviousness). See In re Piasecki, 745 F.2d 1468, 223 USPQ 785 (Fed. Cir. 1984) for a detailed discussion of the proper roles of the examiner’s prima facie case and applicant’s rebuttal evidence in the final determination of obviousness. Emphasis added.

In this case, when the rebuttal evidence taken as a whole is weighed against the evidence supporting the prima facie case, the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.  Thus, Applicant's argument is not persuasive.

Conclusion
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617